UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): June 30,2009 Habersham Bancorp (Exact name of registrant as specified in charter) Georgia 0-13153 58-1563165 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) P. O. Box 1980, Historic Hwy. 441 North, Cornelia, GA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (706) 778-1000 (Former name or former address, if changed since last report) Item 9.01 Financial Statements and Exhibits. (c) Exhibits. Exhibit No. Description Press Release, dated August 10, 2009 Item 2.02 Results of Operations and Financial Condition. OnAugust 10,2009,Habersham Bancorp (the “Company”) issued a press release regarding its financial results for the quarter ended June 30, 2009.The Company’s press release is attached as Exhibit 99.1 to this Current Report on Form 8-K and incorporated by reference herein. The information in this Current Report on Form 8-K and the Exhibit attached hereto shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934 (the “Exchange Act”) or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933 or the Exchange Act, regardless of any general incorporation language in such filing. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. HABERSHAM BANCORP By: Dated: August 10, 2009 /s/ Annette Banks Name: Annette Banks Title: Chief Financial Officer 3 EXHIBIT INDEX Exhibit No. Description Press Release, dated August 10, 2009 4
